DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-25, 30-35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (figure 2) in view of Patel 2006/0042263.
In regards to Independent Claims 20 and 30 and Dependent Claims 23-25 and 39, Figure 2 teaches a reverse flow combustion liner (100) comprising: a straight portion (AL - DL in figure 2 below) having a first end (1st end in figure 2 below) and a second end (2nd end in figure 2 below) substantially parallel with the first end (as shown in figure 2 below), the first end defining a dome inlet (102) having a predetermined height (DH); a turn portion (134) having a third end (3rd end in figure 2 below) and a fourth end (4th end in figure 2 below), the fourth end defining a turbine inlet (inlet to 34 in figure 2 below), and the turn portion having a decreasing cross-sectional area from the third end to the fourth end (constantly continuously decreasing as shown in figure 2 below); and a dilution portion (DL) coupling the second end to the third end and having an axial length (axial length DL in figure 2 below), wherein the dilution portion defines a tangency curve at the third end where the dilution portion meets the turn portion (tangency curve 162), and the second end and the third end being substantially parallel with each other (dashed lines parallel as shown in figure 2 below).  However, Figure 2 does not teach that the axial length of the dilution portion is less than or equal to 10% of the predetermined height.  Patel teaches using a wider fuel spray (58) to allow a shorter combustor length to be used, resulting in improved efficiency and reduced size of the system (paragraph [0026]).  Therefore, the length of the combustor is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that reducing the length of the combustor improves the efficiency and reduces the size of the gas turbine engine.  Therefore, since the general conditions of the claim, i.e. that the length of the combustor can be modified in order to reduce size and improve efficiency when a wider fuel spray is used, as taught by Patel, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of invention to reduce the axial length of the dilution portion of Figure 2 to be less than or equal to 10% of the height of the dome inlet of Figure 2, in order to improve the efficiency and reduce the size of the system as taught by Patel.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

    PNG
    media_image1.png
    562
    752
    media_image1.png
    Greyscale

Figure 2 (applicant admitted prior art)
	Regarding Dependent Claim 21, Figure 2 in view of Patel teaches the invention as claimed and discussed above, and Figure 2 further teaches a set of dilution holes (114) is provided in the reverse flow combustion liner axially forward from the tangency curve (in section DL as shown in figure 2 above).
	Regarding Dependent Claim 22, Figure 2 in view of Patel teaches the invention as claimed and discussed above, and Figure 2 further teaches a set of dilution holes (114) located in the dilution portion upstream of the tangency curve (114 along DL as shown in figure 2 above).
	Regarding Dependent Claim 31, Figure 2 in view of Patel teaches the invention as claimed and discussed above, and Figure 2 further teaches a set of dilution holes (114) provided in the combustion liner (as shown in figure 2 above), wherein the set of dilution holes are located in the dilution portion immediately upstream of the tangency curve (114 through DL upstream of 162 in figure 2 above).
	Regarding Dependent Claim 32, Figure 2 in view of Patel teaches the invention as claimed and discussed above, and Figure 2 further teaches that the set of dilution holes are annularly disposed around the combustion liner (114 extend through annular liner 110 in figure 2 above).
	Regarding Dependent Claim 33, Figure 2 in view of Patel teaches the invention as claimed and discussed above, and Figure 2 further teaches the turn portion includes a third end (3rd end in figure 2 above) defining the beginning of the turn portion and a fourth end (4th end in figure 2 above), wherein the fourth end defines a turbine inlet (as shown in figure 2 above).
	Regarding Dependent Claims 34-35, Figure 2 in view of Patel teaches the invention as claimed and discussed above, and Figure 2 further teaches a continuously decreasing cross-sectional area from the third to fourth end (constantly continuously decreasing as shown in figure 2 above).
	
Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Figure 2 in view of Patel as applied to claims 20 and 34 above, and further in view of Alkabie 2007/0271926.
	Regarding Dependent Claims 26 and 36, Figure 2 in view of Patel teaches the invention as claimed and discussed above, and Figure 2 further teaches that the cross-sectional area of the turn portion continuously decreases at a constant rate (cross-sectional area of turn portion is shown continually decreasing at a constant rate in figure 2 above).  However, Figure 2 in view of Patel does not teach that the decreasing cross-sectional area is not constant.  Alkabie teaches a turn portion (dilution section 42 is a turning section as shown in figure 2) of a reverse flow combustor (figure 2) with a decreasing cross-sectional area (outlet comprises a smaller cross-section that start of 42 in figure 2) that is not constant (outer and inner liners 26 and 24 have varying curvatures in figure 2, such that the decrease in cross-sectional area is not constant as shown in figure 2).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use a cross-sectional area with a non-constant rate of decrease, as taught by Alkabie, for the turn section of Figure 2 in view of Patel, because it is one of two known solutions to a turn section with a continuously decreasing cross-sectional area, the other solution already taught by Patel in view of Patel as described above, where both solutions result in the combustion flow increasing in velocity and decreasing in pressure as it passes through the turn of the combustor before it enters the turbine section, such that it would be obvious to try the solution of Alkabie in place of the solution of Figure 2 in view of Patel.  See KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(E).
Claims 27-29 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Figure 2 in view of Patel as applied to claims 20 and 30 above, and further in view of Alkabie 5,784,876.
Regarding Dependent Claims 27-29 and 37-38, Figure 2 in view of Patel teaches the invention as claimed and discussed above, and Figure 2 further teaches an interior liner (liner 100 faces the combustion chamber such that it acts as the interior liner) with a plurality of dilution holes (114) disposed around the liner (114 on top and bottom of liner as shown in figure 2, such that the holes extend around the liner).  However, Figure 2 in view of Patel does not teach an exterior liner surrounding the interior liner to define a cooling region, with a plurality of cooling holes on the exterior liner.  Alkabie teaches a combustor (1) with an exterior liner (3) surrounding an interior liner (2) to define a cooling region (30), where the exterior liner comprises a plurality of cooling holes (7) and the inner liner comprises a plurality of dilution holes (6).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to surround the interior liner of figure 2 in view of Patel with an exterior liner with cooling holes, as taught by Alkabie, in order to provide impingement cooling to the interior liner (Col. 1, ll. 49-52).

Response to Arguments
Applicant's arguments and inventor’s 1.132 affidavit filed 11/30/2022 have been fully considered but they are not persuasive.
In response to applicant's argument and the inventor’s affidavit that shortening the length of the dilution portion reduces cooling needed and permits a higher pressure ratio cycle and higher turbine inlet temperature, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument and the inventor’s affidavit that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a higher pressure ratio cycle, the majority of the dilution air mixing taking place within the turn portion, shortening the dilution zone to the range claimed in order to obtain the intended results) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741